    Case: 3:18-cv-00368-jdp Document #: 198 Filed: 06/19/20 Page 1 of 5



               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF WISCONSIN

DAVID THOM, CRYSTAL THOM,
and MICHAEL O’GRADY,

                      Plaintiffs,
     v.

DANIEL GARRIGAN, CHARLES POCHES,
MATTHEW FOSTER, PETER HIBNER,
                                                           ORDER
ROBIN KVALO, BRAD MEIXNER, KENNETH
MANTHEY, JASON STENBERG, ROBERT
                                                        18-cv-368-jdp
BAGNELL, KEITH KLAFKE, BENJAMIN
NEUMANN, PETER WARNING, ANTHONY
BRAUNER, MICHAEL SCHUTZ, SCOTT KLICKO,
BRIAN NOLL, DAVID CLARK, MARK SMIT,
ALEXANDER AGNEW, BENJAMIN OETZMAN,
CORY MILLER, and GREGORY BISCH,

                      Defendants.


MICHAEL O’GRADY, DAVID THOM, and
CRYSTAL THOM,

                      Plaintiffs,
     v.
                                                           ORDER
CITY OF PORTAGE, PORTAGE COMMUNITY
SCHOOLS, ROBERT KVALO, DANIEL GARRIGAN,                 18-cv-582-jdp
CHARLES POCHES, PETER HIBNER, MATTHEW
FOSTER, BRAD MEIXNER, JASON STENBERG,
PETER WARNING, SUSAN CONNER, and KEITH
KLAFKE,

                      Defendants.
       Case: 3:18-cv-00368-jdp Document #: 198 Filed: 06/19/20 Page 2 of 5




 MICHAEL O’GRADY,

                             Plaintiff,
        v.
                                                                        ORDER
 CITY OF PORTAGE, PORTAGE COMMUNITY
                                                                     19-cv-515-jdp
 SCHOOLS, KEVIN TODRYK, MARIE MOE, and
 DAWN WILCOX,

                             Defendants.


 MICHAEL O’GRADY, RAYMOND BOYLE,
 ROBERT WENTWORTH, CRYSTAL THOM,
 DAVID THOM, and WILLIAM CADWALLADER,

                             Plaintiffs,
        v.

 COLUMBIA COUNTY, CITY OF PORTAGE,                                      ORDER
 PORTAGE COMMUNITY SCHOOLS, VERN GOVE,
 JOSEPH RUF, SHAWN MURPHY, MATHEW                                    19-cv-518-jdp
 FOSTER, CHARLES POCHES, MARK HAZELBAKER,
 ANYTIME FITNESS CORP., ANDREW GUNDLACH,
 MARK SMIT, BENJAMIN OETZMAN, ALEXANDER
 AGNEW, DENNIS RICHARDS, MAX
 JENATSCHECK, and CHARLES CHURCH,

                             Defendants.


       On May 21, 2020, I entered an order in all of these cases that granted defendants’

motion to compel discovery and directed plaintiffs to supplement their discovery responses by

May 27. I also denied plaintiffs’ motion to disqualify defendants’ counsel in case number 19-

cv-518-jdp, and I granted defendants’ motion to sanction plaintiffs under Rule 11 of the

Federal Rules of Civil Procedure for filing the frivolous motion. On May 29, Magistrate Judge

Crocker extended plaintiffs’ deadline to supplement their discovery responses to June 5.




                                              2
        Case: 3:18-cv-00368-jdp Document #: 198 Filed: 06/19/20 Page 3 of 5



        Now plaintiffs have filed another motion in each case requesting additional time to

supplement their discovery responses. Plaintiffs say that they have provided some discovery

materials to defendants, but that they need more time to respond fully. I will deny plaintiffs’

request. Plaintiffs do not say how much more time they need, what discovery remains

outstanding, or whether they have contacted defendants’ counsel directly about needing

additional time. Dispositive motions are due within the next couple of weeks in these cases,

and plaintiffs have had ample time to respond to defendants’ discovery requests. Therefore, if

defendants have not received responses to all of their requests by now, defendants should notify

the court immediately.

        Plaintiffs have also filed a motion for reconsideration of the order granting Rule 11

sanctions in 18-cv-518-jdp. Plaintiffs state that they filed the motion to disqualify the law firms

Axley Brynelson and Stafford Rosenbaum because plaintiffs thought that these law firms were

acting with defendants to harass and intimidate plaintiffs and unfairly target plaintiffs for

criminal prosecution. Dkt. 130. Plaintiffs state that they brought the motion in good faith,

after finding their names on a list of “active warrants” in Columbia County. Plaintiffs concede

now that the motion was frivolous and unsupported by law or evidence. But plaintiffs go on to

argue that they should have moved to disqualify Kasieta Legal Group LLC and attorney Mark

Hazelbaker, because new evidence shows that Kasieta and Hazelbaker have been coordinating

with defendants to harass plaintiffs. Plaintiffs also state that monetary sanctions would impose

an economic hardship on them, because they are either unemployed, underemployed, or have

disabilities.

        I will deny plaintiffs’ motion for reconsideration. Plaintiffs do not explain clearly why

finding their names on a list of “active warrants” caused them to file a motion to disqualify two


                                                3
        Case: 3:18-cv-00368-jdp Document #: 198 Filed: 06/19/20 Page 4 of 5



private law firms from representing defendants in this federal case. Plaintiffs also have provided

no justification for their refusal to withdraw their motion after defendants’ counsel notified

them that the motion was frivolous and warned them that defendants would file a motion for

sanctions. Because plaintiffs refused to withdraw the motion, defendants were forced to spend

time and resources responding to it. In addition, although plaintiffs admit that they should not

have moved to disqualify Axley Brynelson and Stafford Rosenbaum, plaintiffs’ statements

about Kasieta Legal Group and Attorney Hazelbaker show that plaintiffs still refuse to accept

that counsel’s representation of defendants in state proceedings does not provide a basis to

disqualify counsel from representing defendants here.

       Counsel from Axley Brynelson have requested $1,694.60 in costs and fees incurred in

bringing their Rule 11 motion and responding to plaintiffs’ motion to disqualify. Dkt. 120.

The request is reasonable and is supported by documentation provided by counsel. Counsel

from Stafford Rosenbaum have requested $7,200.80 in costs and fees. Dkt. 121. Counsel from

Stafford also supported their request with documentation of their work. Nevertheless, I am

reducing the fee award in light of the significant difference between the two fee requests, the

plaintiffs’ pro se status, and plaintiffs’ statements about their ability to pay. I will direct

plaintiffs to pay $1,000.00 to each set of defendants as a sanction for their frivolous motion.

       If there are any future sanctions awarded against plaintiffs in these cases, I will not

reduce the sanction in light of plaintiffs’ pro se status or ability to pay.



                                              ORDER

       IT IS ORDERED that:

       1. Plaintiffs’ motion for additional time to respond to defendants’ discovery requests,
          Dkt. 189 in 18-cv-368-jdp; Dkt. 104 in 18-cv-582-jdp; Dkt. 48 in 19-cv-515-jdp;

                                                 4
Case: 3:18-cv-00368-jdp Document #: 198 Filed: 06/19/20 Page 5 of 5



   Dkt. 134 in 18-cv-518-jdp, is DENIED.

2. Plaintiff’s motion for reconsideration of the sanctions order, Dkt. 130 in 18-cv-518-
   jdp, is DENIED.

3. The motion for sanctions filed by defendants Columbia County, Portage
   Community Schools, Vern Gove, Joseph Ruf, Mathew Foster, Charles Poches, Mark
   Smit, Benjamin Oetzman, Alexander Agnew, Dennis Richards, Max Jenatscheck,
   Charles Church, and the Portage Community Schools, Dkt. 120, is GRANTED.
   Plaintiffs Michael O’Grady, Raymond Boyle, Robert Wentworth, Crystal Thom,
   David Thom, and William Cadwallader must pay these defendants $1,000.00 by
   July 17, 2020 as a sanction for plaintiffs’ frivolous motion to disqualify counsel.

4. The motion for sanctions filed by defendants City of Portage and Shawn Murphy,
   Dkt. 121, is GRANTED. Plaintiffs Michael O’Grady, Raymond Boyle, Robert
   Wentworth, Crystal Thom, David Thom, and William Cadwallader must pay these
   defendants $1,000.00 by July 17, 2020 as a sanction for plaintiffs’ frivolous motion
   to disqualify counsel.




Entered June 19, 2020.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       5
